Citation Nr: 0534707	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lung disability, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Sioux Falls, South Dakota Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for a lung disability, 
to include asbestosis.

The veteran participated in a decision review officer (DRO) 
hearing in October 2002.  A transcript of that hearing has 
been associated with the claims folder.

The Board remanded this claim in September 2003 to obtain an 
additional statement from the examiner regarding the 
veteran's January 2003 spirometry report.

The Board again remanded this claim in March 2003 to obtain a 
new VA examination, to include a spirometry test, pre and 
post bronchodilator, a computed tomography (CAT) scan of the 
chest, pulmonary function testing and x-rays of the chest and 
sinuses.


FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claims addressed by this decision has been developed and 
obtained, and all due process has been accorded.

2.  The veteran did not have any lung disabilities in 
service.

3.  The veteran does not have a lung disability that is the 
result of a disease or injury in service or due to exposure 
to asbestos in service.




CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  In September 2001 the RO issued a letter 
to the veteran informing him of the evidence necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
September 2001 letter informed the veteran that VA would 
obtain medical records, employment records or records from 
other Federal agencies necessary to substantiate his claim.  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The September 2001 letter requested the veteran 
provide a statement in support of his claim specifically 
informing VA where he was exposed to asbestos during active 
duty, his full organizational designation at the time of the 
exposure, duty assignments while on active duty, dates and 
places he was employed since leaving military service and the 
nature of the duties he was required to perform for each 
employer.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The September 2001 letter requested the 
veteran provide any evidence that pertained to his claim.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.




II.  Background

The veteran's enlistment history and physical performed in 
March 1975 were silent for pulmonary or respiratory 
conditions.  Service medical records were also silent for 
chronic pulmonary or respiratory treatment or diagnosis.  The 
veteran's separation examination was also silent for any 
pulmonary or respiratory conditions.  The veteran's service 
personnel records indicate that the veteran was a fire room 
supervisor and a boiler control console operator while in 
service.

In May 1991, the Branch Medical Clinic at the Navy shipyard 
issued a medical questionnaire to its employees.  The 
questionnaire asked whether the veteran had ever worn a 
respirator.  The veteran indicated that he had not.  The 
veteran also indicated that he did not have lung disease, 
persistent cough, shortness of breath, heart trouble, history 
of fainting or seizures, high blood pressure, diabetes, fear 
of tight or enclosed spaces, sensation of smothering, or 
other conditions that might interfere with respirator use or 
result in limited work ability.  The veteran stated that he 
was a nonsmoker.

In May 1993, the Branch Medical Clinic at the Navy shipyard 
issued a medical questionnaire to its employees.  The 
questionnaire asked whether the veteran had ever worn a 
respirator.  The veteran indicated that he had, specifically 
a dust mask.  The veteran also indicated that he did not have 
lung disease, persistent cough, shortness of breath, heart 
trouble, history of fainting or seizures, high blood 
pressure, diabetes, fear of tight or enclosed spaces, 
sensation of smothering, or other conditions that might 
interfere with respirator use or result in limited work 
ability.  The veteran stated that he was a former smoker, but 
had quit in 1980.

In July 1994 the veteran filled out an asbestos medical 
surveillance program questionnaire.  He indicated that he had 
been exposed to asbestos during service for 5 years.  He 
stated that he participated in a complete fire room overhaul 
and was exposed to asbestos.

In April 1997 the veteran filled out a Navy Asbestos 
Surveillance Form.  He indicated that he was not then exposed 
to asbestos in his line of work, during the prior year he had 
not had any chest illnesses that had kept him off of work, 
indoors at home, in bed or required hospitalization.  The 
veteran noted that when he got colds, they did not usually go 
into his chest, he had a cough more than three times per 
year, he brought up sputum or phlegm from his chest more than 
three months out of a year, he had trouble with coughing for 
more than 5 years, he had no chest wheezing and no shortness 
of breath.  The veteran noted he was a two pack per day 
smoker but no longer smoked cigarettes.

A primary care note dated January 2000 indicated that the 
veteran's chest was clear to auscultation.

In March 2001 the veteran had a PFT consultation.  Following 
spirometry testing, the examiner concluded that there was no 
evidence of significant airway obstruction or restriction and 
there was a mild decrease in diffusion capacity.

In April 2001, an addendum to a preventative medicine note 
indicated the veteran presented for follow up of results of 
his echocardiogram and pulmonary function tests (PFT).  The 
veteran denied chest pain, arm pain or jaw pain and indicated 
that he did not suffer from a decrease in exercise tolerance.  
He denied shortness of breath, cough or hemoptysis.  His 
chest was clear to auscultation.  There was no evidence of 
significant airway obstruction or restriction.  There was in 
mild decrease in diffusion capacity.

In September 2001 the veteran submitted a statement in which 
he stated that he received heavy asbestos exposure while 
aboard the U.S.S. Brumley FF-1044.  He stated that while he 
was working as a boiler technician in the fire room, all of 
the asbestos insulation was removed.  He stated that 
respirators were not used nor were they offered.  He stated 
that he was placed in an asbestos surveillance program after 
his discharge.

In December 2001, the National Personnel Records Center 
(NPRC) responded to a RO inquiry.  NPRC stated that there was 
no way of determining to what extent the veteran was exposed 
to asbestos during his naval service.  General specifications 
for ships during his period of service required heated 
surfaces to be covered with an insulating material and it was 
highly probably that asbestos products were used to achieve 
that end.  Items that required insulation included piping, 
flanges, valves, fittings, machinery, boilers, evaporators 
and heaters.  The veteran's occupation was as a boiler 
technician.  The probability of exposure to asbestos was very 
high; however, a positive statement that the veteran was or 
was not exposed could not be made.

In a consultation note dated April 2002, the examiner noted 
that the veteran had mild airway obstruction, no response to 
a bronchodilator, no evidence of significant restrictive lung 
disease and mild diffusion abnormality.

Also in April 2002, the veteran participated in a VA 
respiratory disorders examination.  On examination, the 
veteran was noted to be alert, pleasant and cooperative with 
no acute distress.  There was no clubbing, cyanosis or 
dyspnea noted.  The neck showed no jugular venous distention.  
The lungs showed good respiratory excursion, no wheezes, 
rales or rhonchi were noted.  The chest x-ray showed no 
findings of asbestos exposure.  The examiner diagnosed the 
veteran with a history of asbestos exposure while on active 
duty.  Current PFTs did not show restrictive lung disease, 
since the veteran's vital capacity and total lung capacity 
were normal.  Therefore, there were no current findings of a 
chronic lung disability due to asbestosis.  The dyspnea 
described by the veteran was most likely due to an unrelated 
airway obstruction.

In May 2002, the RO denied the veteran's claim.  The 
veteran's exposure to asbestos in service was conceded based 
on the veteran's occupation and duties associated with that 
occupation, as well as the time-frame of his duties.

In November 2002 the veteran's claims folder was again 
reviewed for compensation and pension purposes.  As the 
review of the claims folder was conducted by the same 
examiner from April 2002, it was determined that an opinion 
could be rendered on the file alone, and did not require 
another examination of the veteran.  The examiner noted the 
most recent chest x-ray showed no evidence of asbestos 
exposure, such as pleural plagues, etc.  An azygos lobe was 
noted on the x-ray.  It was described as an anatomical 
variant that was present in approximately 1 percent of the 
population and was not related to asbestos.  It was a 
specific finding of the right upper lobe of the lungs in 
individuals where the azygos vein caused by indentation on 
the superior portion of the lung.  This was a 
congenital/anatomical variant and was not at all related to 
asbestos exposure.  The most recent PFT showed mild 
obstructive lung disease, based on a mild decrease in the 
veteran's flow rates.  A mild diffusion abnormality was noted 
with his DLCO of 77 percent, which was again just below 
normal.  No restrictive lung disease was noted by the VA 
staff pulmonologist who interpreted the PFT.

Given the current PFT results, the only lung condition 
identified was mild obstructive disease, which was likely due 
to mild asthma since the veteran was a nonsmoker.  
Obstructive conditions are not due to asbestosis.  Asbestos 
causes restrictive lung disease, and the minimal obstructive 
findings found on PFTs were not caused by asbestosis.  The 
DLCO was not as specific as the lung volumes in identifying 
restrictive lung disease.  Therefore, the lung volumes were a 
better measure for asbestosis.  The examiner contacted the VA 
pulmonologist, who stated that the PFT did not show evidence 
of any diseased state or lung condition related to asbestos 
exposure.

In January 2003, the veteran had a PFT procedure 
consultation.  The examiner's impression was mild airway 
obstruction.  Mild restriction could not be excluded.

In September 2003 the Board remanded this claim to obtain a 
more thorough VA examination or addendum.

In February 2004 the veteran had a PFT procedure 
consultation.  The examiner's impression was mild airway 
obstruction.  Concomitant restriction or air trapping could 
not be excluded by the flow loop study.  X-rays of the chest 
revealed cardiomegaly was slightly greater than demonstrated 
on the examination in January 2003.  There was no significant 
pulmonary abnormality.  There was an incidental azygos lobe 
and pleural spaces were clear.

In September 2004, the prior VA examiner submitted an 
addendum to the November 2002 VA examination.  The examiner 
stated that the spirometry report in question was a computer 
generated report and was preliminary only.  The final report 
on spirometry and other PFT was written by the physician who 
reviewed the data.  The VA pulmonologist's final 
interpretation was mild airway obstruction.  Mild restriction 
could not be excluded by the study.  His report did not state 
that restrictive lung disease was present.  The examiner 
stated that it was common medical knowledge that restrictive 
lung disease could not be diagnosed by spirometry alone.  
Spirometry did not take into account the veteran's effort and 
other factors that could affect the results.  Restrictive 
lung disease can only be diagnosed by measuring lung volumes, 
and this was not done during the spirometric testing.

The last lung volumes were measured with complete PFT testing 
on the veteran in April 2002.  Those results were addressed 
in the November 2002 report and no restrictive lung disease 
was identified.  There was no evidence in the claims folder 
that the veteran had restrictive lung disease or asbestosis.  
The only lung condition identified in the record was mild 
obstructive disease, i.e. asthma.  As discussed in previous 
reports, asbestos exposure does not cause asthma or 
obstructive lung disease.  The examiner reviewed the most 
current studies and again, no lung volume testing was done.  
Thus, the results could not be used to make a diagnosis of 
restrictive lung disease.

The veteran's claim was remanded by the Board in March 2005 
to obtain a new VA respiratory and pulmonary examination.

In April 2005, the veteran's claims folder was forwarded to 
the Sioux Falls VAMROC.  The examiner stated that computed 
axial tomography (CAT) of the chest revealed evidence of some 
minimal basilar changes.  Some of the changes may have been 
secondary to gravity and some minimal atelectasis.  There 
appeared to be some minimal changes of possibly an 
inflammatory distal change in the bases bilaterally.  Also, 
some minimal pleural scars, but no calcifications were noted 
in the bases of the lungs medially.  The superior accessory 
lobe was also noted.

PFTs showed FEV1 of 2.88 which was 75 percent of predicted 
with reduced mid and terminal flows indicative of a very mild 
obstructive process.  There was a 5 percent and 8 percent 
improvement in the FVC and FEV1 after bronchodilator was 
given.  Lung volumes were normal with good lung capacity of 
90 percent.  Lung diffusion was down to 62 percent, 
indicative of a mild to moderate ventilation and perfusion 
mismatch disorder.

The examiner's assessment was as follows.  The veteran was 
diagnosed with rheumatoid arthritis based on clinical 
findings, history and chart history.  The veteran was 
followed appropriately by rheumatology in Rapid City, SD.  
The veteran was on methotrexate for that and some analgesics 
and it appeared to be stable.  It was noted that the veteran 
could certainly develop lung disease with rheumatoid 
arthritis and this could be the case causing his reduction in 
lung function and the minimal changes in the CAT scan.  Also, 
methotrexate could add to interstitial lung disorder and must 
be monitored.  The veteran also had colitis and a history of 
Crohn's disease.  Crohn's disease could also lead to 
granulomatous lung disease looking like sarcoidosis on biopsy 
and it was known to be associated with this disorder.  The 
examiner stated that asthma could cause a mild obstructive 
process noted by the veteran's FEV1, mildly reduced, or 
caused by his previous smoking and/or asbestos exposure, 
although obstructive disorder was not concomitant with 
asbestos exposure.  The veteran did have a drop in his DLCO 
down to 62 percent by measurement.  He did have a previous 
DLCO done in April 2002 in Rapid City and was felt to be down 
to 77 percent, which would indicate a significant drop in the 
last three years, from 77 percent to 62 percent.  The 
veteran's FEV1 and FVC from 1987 were measured as 4.84 and 
4.02.  These values slowly dropped since that time with a low 
in April 2005 with FVC of 3.9 and FEV1 of 2.88, even though 
they were in the normal range, there was a significant drop.

The examiner concluded that the veteran had minimal evidence 
of asbestosis clinically, although he did have some changes 
in his lower lobes and had changes in his pleura.  There was 
some pleural scaring of a mild amount but with no pleural 
plaguing.  There was no doubt that the veteran was exposed to 
asbestos and that he could develop asbestosis in the future.  
However, at the current time the veteran's claim was 
complicated by the possibility of asthma, drug induced lung 
disease or even changes from rheumatoid disease.  Therefore a 
definitive diagnosis could not be reached. 
III.  Pertinent Law and Regulations

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. §7104 (a) (West Supp. 
2005).  When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. §5107 (b) (West Supp. 2005); 38 C.F.R. §3.102 
(2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated "it is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§1110, 1131 (West Supp. 2005).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See 38 C.F.R. §3.303 (d) 
(2005); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of the 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinative issue involves a question of medical 
causation or medical diagnosis, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not reflect that the 
veteran currently possesses required specialized medical 
training and/or knowledge, nor is it contended otherwise.

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M 21-1, Part VI, paragraph 7.21 (January 
31, 1997). (hereinafter M 21-1).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  See M 21-1, Part VI, 
7.21 (b) (2) (January 31, 1997).  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and of ensuring that 
development is accomplished to ascertain whether or not there 
was pre-service and/or post service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual notes that lung cancer 
associated with asbestos exposure originates in the lung 
parenchyma, rather than the bronchi. Occupations involving 
asbestos exposure include mining and milling, shipyard and 
insulation work, demolition of old buildings, construction, 
manufacture and servicing of friction products such as clutch 
products and brake linings, manufacture and insulation of 
roofing and flooring materials, sheet and pipe products, and 
so forth.  High exposure to asbestos and the high prevalence 
of disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during World 
War II, several million people were employed in shipyards and 
U.S. Navy Veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come in for medical attention 
because the latency period varies from 10 to 45 or more years 
between first exposure and development of the disease.  Also 
of significance is that the exposure to asbestos may be 
brief, (as little as a month or two) or indirect (bystander's 
disease).  The Manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.

It should be noted that the pertinent parts of the Manual 
guidelines of service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in-service.  See Dyment v. 
West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

IV.  Reasons and Bases

Based on a review of the entire evidence of record, the Board 
finds that the evidence fails to show that a currently 
diagnosed pulmonary disability is attributable to the 
veteran's military service or any possible asbestos exposure 
therein.  Although the veteran may sincerely believe that he 
has a lung disorder resulting from asbestos exposure in 
service, as a layperson he is not considered competent to 
offer medical opinions, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of an opinion on a matter 
requiring medical knowledge), affirmed sub nom Routen v. 
West, 142 F. 3d 1434 (Fed. Cir 1998), cert denied, 119 F. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's assertions regarding lung disease are therefore 
not probative or competent.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same and, in so doing, 
the Board may accept one medical opinion and reject others.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determination, but must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  See Evans, 12 Vet. App. at 30; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As noted above, in order to establish service connection for 
a claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of the 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With regard to element (1), medical evidence of a current 
disability, the April 2002 VA respiratory examination did not 
find restrictive lung disease, as the veteran's vital 
capacity and total lung capacity were normal.  Therefore, 
there were no current findings of a chronic lung disability 
due to asbestosis.  The dyspnea described by the veteran was 
most likely due to an unrelated airway obstruction.  The VA 
examination of the veteran's claims folder in November 2002 
revealed that the veteran did not suffer from restrictive 
lung disease.  In January 2003, following a PFT the 
examiner's impression was mild airway obstruction.  It was 
noted that mild restriction could not be excluded.  On the 
April 2005 VA examination, the examiner noted that a CAT scan 
of the veteran's chest revealed evidence of some basilar 
changes.  The examiner diagnosed the veteran with rheumatoid 
arthritis, Crohn's disease and asthma.  On the November 2002 
examination, the examiner noted that obstructive conditions 
were not due to asbestosis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  In 
the present case, although the evidence demonstrates that the 
veteran suffers from mild airway obstruction, he does not 
currently suffer from a respiratory disability, to include 
asbestosis that can be traced to a disease or injury in 
service.

Element (2), medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of the 
disease or injury; has been satisfied.  In the May 2002 
rating decision, VA conceded that the veteran had been 
exposed to asbestos during his time in service when he was a 
fire room supervisor and boiler control console operator in 
the Navy.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the April 2005 VA examination determined 
that the veteran had minimal evidence of asbestosis 
clinically, although he did have some changes in his lower 
lobes and had changes in his pleura.  There was some pleural 
scaring of a mild amount but with no pleural plaguing.  The 
examiner commented that there was no doubt that the veteran 
had been exposed to asbestos while in service and that he may 
develop asbestosis in the future.  However, at the present 
time, the veteran's claim was complicated by the possibility 
of asthma, drug induced lung disease or even changes from 
rheumatoid disease.

The Board notes that it is very clear from the veteran's 
multiple examinations that he does not currently suffer from 
asbestosis.  The Board encourages the veteran to maintain a 
strict regimen of PFTs and other testing available to him, in 
the event that he is diagnosed with restrictive lung disease.  
If such time does arrive when the veteran is diagnosed with 
restrictive lung disease, he should feel free to bring his 
claim again.


As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a lung disability, 
to include asbestosis, must be denied.  38 U.S.C.A §5107 
(West Supp. 2005).


ORDER


Entitlement to service connection for a lung disability, to 
include asbestosis, is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


